KIESTER, Specially presiding,
The case is before the court on preliminary objection by the Auditors of Center Township to a petition and rule to show cause why the court should not fix the wages and benefits payable to the township road superintendent.
The complaint of the Board of Supervisors of Center Township is that the board fixed the wage rate at $12 an hour. On January 16, 1986, the auditors who are charged by law to fix the compensation established the wage rate at $11.20 an hour; 53 P.S. §65515.
The position of the supervisors is that the compensation fixed by the auditors is not comparable to compensation paid in the locality for similar services and that the action of the auditors was arbitrary and capricious.
ISSUE
What is the proper procedure for the supervisors or others to attack the establishment of wages by auditors under the Second Class Township Code, 53 P.S. §65515?
DISCUSSION
In the closest case in point:
“The auditors set the salaries at $6.50 per hour. Appellants disputed and properly appealed the 1983-84 report of the auditors using the procedure outlined in section 553 of the Code 53 P.S. 65553” Synaski v. Hazle Twp., 93 Pa. Commw. 168, 500 A.2d 1282 (1985). (Emphasis added.)
There is a distinction between the instant case and Synaski in that the report in Synaski was prepared by the township’s auditors in accordance with *236section 547 of the Code, 53 P.S. §56647. In the case before this court the action of the auditors was allegedly independent of the annual report.
The cause of action cannot be initiated by petition and rule. However, the petition may state a cause of action for equitable relief.
ORDER OF COURT
And now, June 27, 1986 the preliminary objections of the Auditors of Center Township as to the procedure by petition is sustained. The petition and rule are dismissed without prejudice to the right of the Board of Commissioners of Center Township to initiate a cause of action by complaint.